DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This is the Examiner’s first review of the instant invention. The previous examiner, Rachel Durnin, is no longer with the Office.

In the amendment dated 8/24/2022, the following has occurred: Claims 1 and 20 have been amended; Claims 13 and 17 – 19 have been canceled; Claims 21 – 24 have been added.
Claims 1 – 12, 14 – 16, and 20 – 24 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 12, 14 – 16, and 20 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims  1 – 12, 14 – 16, and 20 – 24), which recite steps of 
store the information on the blood purification treatment as a history for each blood purification treatment session in a time course with progress of the blood purification treatment, wherein the plurality of histories each include a particular incident having occurred unsteadily in the blood purification treatment; and
search the plurality of histories for a predetermined condition and extract any of the histories that satisfy the predetermined condition;
exclude any of the plurality of histories from an object of search so that the plurality of histories excluded are not searched;
These steps of claims 1 – 12, 14 – 16, and 20 – 24, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The sub-category is managing personal behavior or relationships or interactions between people. The Examiner first looks at the Applicant’s Specification to understand what the Applicant’s believe that they have invented as expressed by the claims (emphasis added). 
FIELD
[0001] The present invention relates to a blood purification system including a blood purification apparatus capable of giving blood purification treatment to a patient, and a managing apparatus capable of communicating with the blood purification apparatus in such a manner as to transmit and receive information on the blood purification treatment to and from the blood purification apparatus.
SUMMARY
[0003] Such a known blood purification system can display information stored in the server and can make the medical worker or the like grasp the information. However, depending on the purpose of extraction, pieces of information stored as histories from which any desired pieces of information are to be extracted may include histories that are not suitable as the object of search. In such a case, the pieces of information extracted and displayed may be inappropriate in terms of the purpose of extraction. Consequently, the reliability of information may be deteriorated. In contrast, if such histories are deleted from the storage, actually necessary pieces of information cannot be extracted when searching is performed for another purpose of extraction.
[0004] The present invention has been conceived in view of the above circumstances and provides a blood purification system that is capable of effectively utilizing histories stored during blood purification treatment and that helps realize history search suitable for individual purposes of extraction, thereby increasing the reliability of information to be extracted and displayed.
Therefore, the Specification describes the problem as presenting incorrect information. The solution to the problem is to filter out the incorrect information. This Specification does not describe this as a technological problem. The solution provides more information that has a  potential usage and therefore there is no practical application.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 12, 14 – 16, and 20 – 24, reciting particular aspects of how filtering may be performed but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a server and a client personal computer amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of transmit and receive information amounts to mere data gathering, recitation of extracted by the extracting unit to be displayed on display unit  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 12, 14 – 16, and 20 – 24, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 12, 14 – 16, and 20 – 24; extracting and excluding, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional Elements:
a blood purification apparatus - [00112] The above embodiments each concern a hemodialysis apparatus capable of performing a treatment such as hemodialysis (HD), ECUM, or HOF (hemodiafiltration). Alternatively, the present invention may be applied to a blood purification apparatus capable of performing another kind of blood purification treatment (such as hemofiltration (HF), continuous slow hemofiltration (CHF), or the like).
a server – as described in paragraphs 45 and 110, further shown in Adams, figure 7 #240
computer – as described in paragraphs 45 and 58, further shown in Adams, figure 7, #12
extracting unit (Figure 1, #5) and excluding unit (figure 1, #f) – as described in paragraphs 108 and 109, further described as software within Adams, paragraph 68
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 12, 14 – 16, and 20 – 24, additional limitations which amount to electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: extracting unit and excluding unit in claims 1 – 12, 14 – 16, and 20 – 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 12, 14 – 16, and 20 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “extracting unit” and “excluding unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oshita, U.S. Pre-Grant Publication 2005/ 01202165 in view of Hertz, U.S. Pre-Grant Publication 2013/ 0274644.
As per claim 1,
Oshita teaches a blood purification system comprising:
a blood purification apparatus that gives blood purification treatment to a patient (figure 1, #3 blood purification device);
a managing apparatus that communicates with the blood purification apparatus (figure 1, #10 and figure 2 #10)
in such a manner as to transmit and receive information on the blood purification treatment to and from the blood purification apparatus (figure 1 #50 LAN),
the managing apparatus comprising:
a server comprising (figure 2 and paragraph 105):
a storage unit that stores the information on the blood purification treatment (paragraph 105 samples, accumulates and stores automatically and periodically, at specific time intervals of one minute for example, every data of patient information transmitted from the devices 1 to 5 and 41 to 48)
as a history for each blood purification treatment session in a time course with progress of the blood purification treatment (Abstract, paragraph 1 chronologically displaying or recording)
so that a plurality of histories are saved on the storage unit (paragraph 21), 
wherein the plurality of histories each include a particular incident having occurred unsteadily in the blood purification treatment (paragraphs 221, 398 monitoring blood pressure, paragraph 400, shocked state – The Specification provides “particular incident” examples in paragraph 48 “The particular incidents include, for example…”); and
a client personal computer comprising (Figure 1, #20-):
a client application comprising (figures 7 and 9, paragraphs 125 and 126):
wherein the blood purification apparatus or the managing apparatus includes the display unit that displays the information on the blood purification treatment (figures 2 #104 or 3 #204); and

Oshita does not explicitly teach the blood purification system comprising:
a managing apparatus that communicates with the blood purification apparatus 
the managing apparatus comprising:
a server comprising:
an extracting unit that
searches the plurality of histories saved in the storage unit for a predetermined condition and 
extracts any of the histories that satisfy the predetermined condition;
a client personal computer comprising:
a client application comprising:
an excluding unit that
excludes any of the plurality of histories stored in the storage unit from an object of search performed by the extracting unit
so that the plurality of histories excluded by the excluding unit are not searched by the extracting unit;
a display control unit that controls various pieces of information based on the plurality of histories extracted by the extracting unit to be displayed on a display unit; and
an input unit that accepts an input of a plurality of the particular incident and/or an input of a particular 
wherein an object of exclusion is inputtable into the client application and the excluding unit excludes the object of exclusion from the object of search and then the extracting unit performs extracting based on the particular incident inputted into the client application.
However, Hertz further teaches the blood purification system comprising:
a managing apparatus that communicates with the blood purification apparatus (figure 1, #11 paragraph 79 server)
the managing apparatus comprising (paragraph 79):
a server comprising:
an extracting unit (paragraph 83 retrieved from the memory unit 14 The Specification never discloses what the extracting unit is or how it operates.  All that is disclosed is the desired result.) that
searches the plurality of histories saved in the storage unit for a predetermined condition (paragraph 83 historic data and/ or patient-specific parameters paragraph 43 predictive model that estimates the status based on the historic data paragraphs 40 – 43 rate of change– It should be emphasized that the Specification does not limit the search process. Also, the condition here is a new condition. For example, a previous episode.) and 
extracts any of the histories that satisfy the predetermined condition (paragraph 83);
a client personal computer comprising (figure 1, #13 manual input unit and paragraph 76):
a client application comprising (paragraph 86):
an excluding unit (paragraphs 86, 87 user entry – The Specification never states what the excluding unit is or how it operates. All that is disclosed is the desired result- As the design is not disclosed, it is not clear where this application exists. The Examiner understands that the application must be executable from the personal computer, such as through an app.) that
excludes any of the plurality of histories stored in the storage unit from an object of search performed by the extracting unit ( paragraph 83 retrieved from memory unit – The Specification does not limit how the histories are excluded. Selecting only one value excludes the others)
so that the plurality of histories excluded by the excluding unit are not searched by the extracting unit (paragraph 86, accept the settings);
an input unit that accepts an input of a plurality of the particular incident and/or an input of a particular parameter (paragraph 76, #13);
wherein an object of exclusion is inputtable into the client application and the excluding unit excludes the object of exclusion from the object of search and then the extracting unit performs extracting based on the particular incident inputted into the client application (paragraph 76 – It should be emphasized here that the actual function of the “units” is not disclosed.  This is not a matter of written description but rather it allows for immense breadth).
It would have been obvious to one of ordinary skill in the art before the effective filing date. to add these features into Oshita.  One of ordinary skill in the art before the effective filing date would have added these features into Oshita with the motivation to obtain control settings for a dialysis machine (Hertz, paragraph 1).
As per claim 5, Oshita in view of Hertz teaches the system of claim 1 as described above.
Oshita does not explicitly teach however, Hertz further teaches the system wherein
the extracting unit is capable of extracting the particular incident by searching the plurality of histories stored in the storage unit except the history excluded by the excluding unit (paragraphs 83, 84 patient identifier excludes other values – As with other items, the invention describes a result and not a process.);
the blood purification system includes a calculating unit that calculates a time when the particular incident extracted by the extracting unit occurs a predetermined or more number of times as a frequent-occurrence time slot (paragraph 52 a fixed time slot – it should be noted that the “a time” could be any number of times including the actual time when the query was performed, the previous event time, a future event time, a total time.  The unknown here is what the “occurs” relates back to); and 
the display control unit controls the frequent-occurrence time slot calculated by the calculating unit to be displayed on the display unit during a current session of blood purification treatment (figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add these features into Oshita in view of Hertz for the reasons as described above.
As per claim 6, Oshita in view of Hertz teaches the system of claim 1 as described above.
Oshita further teaches the system 
wherein the plurality of histories each include a particular parameter related to the treatment and that changes with time during the blood purification treatment (paragraph 390, arterial pressure), and
Oshita does not explicitly teach however, Hertz further teaches the system 
wherein 
the extracting unit is capable of searching the plurality of histories stored in the storage unit except the history excluded by the excluding unit  (paragraphs 83, 84 patient identifier excludes other values – As with other items, the invention describes a result and not a process.) and extracting, 
as an  approximate history (the Examiner notes that this is purely descriptive of the intended result), 
a history including the particular parameter approximate to the particular parameter observed at a current time in a current session of blood purification treatment or a history including the particular parameter exhibiting a transition approximate to a transition of the particular parameter observed until the current time in the current session of blood purification treatment (paragraph 136, adjustment of the treatment duration and paragraph 173 blood pressure target – The claim does not require a particular “transition” occur or how that “transition” must occur.); 
the blood purification system includes an estimating unit that estimates a transition of the particular parameter to be observed after the current time in the current session of blood purification treatment from the approximate history extracted by the extracting unit  (paragraph 172, controlled to achieve via settings); and 
the display control unit controls the transition of the particular parameter estimated by the estimating unit and the transition of the particular parameter observed during the current session of blood purification treatment to be displayed simultaneously on the display unit (figure 2 – The function of the parameter and the “transition of the particular parameter” are left broadly open.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add these features into Oshita in view of Hertz for the reasons as described above.
As per claim 21, Oshita in view of Hertz teaches the system of claim 1 as described above.
Oshita further teaches the system wherein the server further comprises a calculating unit that calculates a time when the particular incident extracted by the extracting unit occurs (paragraph 286, elapsed time).
As per claim 24, Oshita in view of Hertz teaches the system of claim 1 as described above.
Oshita further teaches the system wherein the information transmitted from the managing apparatus to the blood purification apparatus includes setting information related to the blood purification treatment based on the object of exclusion (paragraph 102, transmits predetermined value information).

Claims 2 – 4, 8 – 12, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oshita, U.S. Pre-Grant Publication 2005/ 01202165 in view of Hertz, U.S. Pre-Grant Publication 2013/ 0274644, as applied to claim 1 above, and further in view of Goodgame et al., U.S. Patent Publication 2013/ 0346093.
As per claim 2, Oshita in view of Hertz teaches the system of claim 1 as described above.
Oshita in view of Hertz do not explicitly teach however, Goodgame further teaches the system wherein the excluding unit is configured such that any item to be excluded from the object of search is specified (paragraphs 34 – 40 checkboxes for selecting or unselecting patient data – The Examiner understands specified using the plain meaning, “identify clearly and definitely.”  Therefore, the Examiner interprets “specified” as applying a label to an object.  Since an object has a label, the object itself, that object is already specified by the label.  The claim is therefore descriptive only and provides no functional step and does not actually further limit the independent claim. )
It would have been obvious to one of ordinary skill in the art before the effective filing date to add these features into Oshita in view of Hertz.  One of ordinary skill in the art before the effective filing date would have added these features into Oshita in view of Hertz with the motivation to obtain a user interface control associated with a patient criteria (Goodgame, Abstract).
As per claim 3, Oshita in view of Hertz, further in view of Goodgame, teaches the system of claim 2 as described above.
Oshita in view of Hertz do not explicitly teach however, Goodgame further teaches the system wherein the excluding unit is configured such that the item to be excluded from the object of search is specified in units of one history (paragraphs 34 – 40  included in a database query and that individual patient records are excluded based on the search criteria  – it should be noted that specifying something in a particular “unit” is similar to emphasizing something has a particular color.  The descriptive element has no functional result and therefore does not further limit the parent claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add these features into Oshita in view of Hertz for the reasons as described above.
As per claim 4, Oshita in view of Hertz, further in view of Goodgame, teaches the system of claim 2 as described above.
Oshita in view of Hertz do not explicitly teach however, Goodgame further teaches the system wherein the excluding unit is configured such that the item to be excluded from the object of search is specified in units of one piece of data included in each of the plurality of histories (paragraphs 34 -40, checkboxes for selecting or unselecting patient data to be included in a database query As above, describing something of particular “units” is descriptive only and provides no functional differentiation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add these features into Oshita in view of Hertz for the reasons as described above.
As per claim 8, Oshita in view of Hertz, further in view of Goodgame, teaches the system of claim 2 as described above.
Oshita in view of Hertz further teaches the system as described above in claim 5.
As per claim 9, Oshita in view of Hertz, further in view of Goodgame, teaches the system of claim 3 as described above.
Oshita in view of Hertz further teaches the system as described above in claim 5.
As per claim 10, Oshita in view of Hertz, further in view of Goodgame, teaches the system of claim 4 as described above.
Oshita in view of Hertz further teaches the system as described above in claim 5.
As per claim 11, Oshita in view of Hertz, further in view of Goodgame, teaches the system of claim 2 as described above.
Oshita in view of Hertz further teaches the system as described above in claim 6.
As per claim 12, Oshita in view of Hertz, further in view of Goodgame, teaches the system of claim 3 as described above.
Oshita in view of Hertz further teaches the system as described above in claim 6.
As per claim 20, Oshita in view of Hertz teaches the system of claim 1 as described above.
Oshita further teaches the system 
wherein the input unit accepts selective input of any of the particular incident having unsteadily so that the selective input excludes a particular incident with the selective input from the extracting unit (paragraph 130, a sudden change has occurred, The Examiner notes that “unsteadily” is a term of degree and is understood broadly.),
Oshita in view of Hertz do not explicitly teach, however, Goodgame further teaches 
wherein the selective unit is a check box that excludes any of the plurality of histories stored based upon a check related to a different sex, a different age, patients having a disease that is different from a primary disease of the patients, or patients having a different dry weight or test value (paragraphs 34-40 checkboxes for selecting or unselecting patient data to be included in a database query, the criteria including sex, age, and comorbidities, which is interpreted as primary disease).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add these features into Oshita in view of Hertz for the reasons as described above.
As per claim 22, Oshita in view of Hertz teaches the system of claim 21 as described above.
Oshita in view of Hertz do not explicitly teach, however, Goodgame further teaches the system wherein the server further comprises a web-application module that activates the client application (paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add these features into Oshita in view of Hertz for the reasons as described above.
As per claim 23, Oshita in view of Hertz teaches the system of claim 22 as described above.
Oshita in view of Hertz do not explicitly teach, however, Goodgame further teaches the system wherein the server further comprises a communication module that communicates with the blood purification apparatus through a Lan cable (paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add these features into Oshita in view of Hertz for the reasons as described above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oshita, U.S. Pre-Grant Publication 2005/ 01202165 in view of Hertz, U.S. Pre-Grant Publication 2013/ 0274644, as applied to claim 1 above, and further in view of Schurenberg et al. U.S. Pre-Grant Publication No. 20050004895.
As per claim 7, Oshita in view of Hertz teaches the system of claim 1 as described above.
Oshita further teaches the system wherein the
plurality of histories each include a particular parameter related to the treatment and that changes with time during the blood purification treatment (paragraphs 220 – 227 parameters and paragraph 211 saving), and
Oshita does not explicitly teach however, Hertz further teaches the system wherein the
extracting unit is capable of searching the plurality of histories stored in the storage unit except the history excluded by the excluding unit and extracting, as reference histories, a plurality of histories each including the particular incident having occurred during a current session of blood purification treatment or a plurality of histories each including the particular parameter approximate to the particular parameter observed during the current session of blood purification treatment (see claim 6 above); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to add these features into Oshita for the reasons as described above.
Oshita in view of Hertz do not explicitly teach the system however, Schurenberg further teaches the system wherein the
the blood purification system includes a list-creating unit that creates a list of the plurality of reference histories extracted by the extracting unit (paragraphs 116 – 118, generating and displaying a list of patient records, which are interpreted as reference histories, based on search criteria); and 
the display control unit controls the list created by the list-creating unit to be displayed on the display unit (paragraphs 116 – 118, generating and displaying a list of patient records, which are interpreted as reference histories, based on search criteria).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add these features into Oshita in view of Hertz.  One of ordinary skill in the art before the effective filing date would have added these features into Oshita in view of Hertz with the motivation to provide a system and method for implementing and successfully maintaining the integrity of a Global Master Patient Index for a Health Data
Network (Schurenberg, Paragraph 23).
Claims 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oshita, U.S. Pre-Grant Publication 2005/ 01202165 in view of Hertz, U.S. Pre-Grant Publication 2013/ 0274644 and Goodgame et al., U.S. Patent Publication 2013/ 0346093, as applied to claim 2 above, and further in view of Schurenberg et al. U.S. Pre-Grant Publication 2005/ 0004895.
As per claim 14, Oshita in view of Hertz, further in view of Goodgame, teaches the system of claim 2 as described above.
Oshita in view of Hertz, Goodgame, and Schurenberg further teaches the system as described above in claim 7.
As per claim 15, Oshita in view of Hertz, further in view of Goodgame, teaches the system of claim 3 as described above.
Oshita in view of Hertz, Goodgame, and Schurenberg further teaches the system as described above in claim 7.
As per claim 16, Oshita in view of Hertz, further in view of Goodgame, teaches the system of claim 4 as described above.
Oshita in view of Hertz, Goodgame, and Schurenberg further teaches the system as described above in claim 7.
Response to Arguments
Applicant’s arguments, see Claim Objections, filed 8/24/2022, with respect to claims 1 – 20 have been fully considered and are persuasive.  The claim objections of claims 1 – 20 has been withdrawn. 
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. §101
The Applicant states, “Applicant respectfully disagrees, however, in the interest of expediting prosecution, Applicant amends claim 1 to include additional structural features.” The Applicant has applied the abstract idea to structure. The abstract idea is still abstract.
Rejections under 35 U.S.C. §103
The Applicant states, “Although Applicant respectfully disagrees with the rejection of the claims, Applicant amends the claims.” The Examiner has updated his art based upon the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yanata et al		Pub. No.: 2018/0266963		This disclosure relates to a chemiluminescence analyzer, a blood purification apparatus, and a blood purification system.
Kawarabata et al	Pub. No.: US 2010/0078385		The present invention provides a blood circuit capable of automatically performing priming for safe treatments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626